Citation Nr: 0501131	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for myocardial 
infarction, secondary to service-connected diabetes mellitus.

(The issue of entitlement to service connection for papular 
acne, claimed as due to exposure to Agent Orange, will be 
addressed in a separate decision of the Board.)

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
action, by the New Orleans, Louisiana, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for hypertension and myocardial infarction, both 
claimed as secondary to his service-connected diabetes 
mellitus.  The veteran perfected a timely appeal to that 
decision.  

On June 30, 2004, the veteran appeared at the New Orleans RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in- person 
hearing.  A transcript of the videoconference hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran claims entitlement to service connection for 
hypertension and myocardial infarction, both claimed as 
secondary to his service-connected diabetes mellitus.  He 
maintains that his hypertension and myocardial infarction 
both developed as a result of his service-connected diabetes 
mellitus.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection will be rebuttably 
presumed for certain chronic diseases, including 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2003).  

The Board notes that the RO, without benefit of an 
examination or medical opinion, concluded that the veteran's 
hypertension and myocardial infarction were diagnosed prior 
to the onset of diabetes and therefore, could not have been 
causally connected.  Moreover, the RO did not consider or 
seek a medical opinion as to whether the veteran's service-
connected diabetes mellitus may have aggravated his 
hypertension and his myocardial infarction.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has been diagnosed with 
hypertension and myocardial infarction, and service 
connection has been established for diabetes mellitus.  
Judicial interpretation of the matter of secondary service 
connection, as embodied in 38 C.F.R. § 3.310, requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Id.  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the service-
connected diabetes mellitus may have aggravated the veteran's 
hypertension and or myocardial infarction.  Adjudication on 
this basis is therefore indicated.  

The VCAA specifically provides that VA's statutory duty to 
assist the veteran with his claim includes, when necessary to 
decide his case, providing a medical examination or obtaining 
a clarifying medical opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  See, too, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the veteran has been diagnosed with hypertension 
and myocardial infarction, which he asserts are related to 
his service-connected diabetes mellitus.  The Board notes 
that the veteran has not undergone a VA medical examination 
specifically for the purpose of obtaining a medical opinion 
as to the existence of a nexus, if any, between hypertension 
and myocardial infarction and service-connected diabetes 
mellitus.  The Board finds that such a medical opinion on the 
question of whether diabetes mellitus caused or aggravated 
hypertension and/or myocardial infarction is necessary to 
decide the veteran's appeal, see 38 C.F.R. § 3.159(c)(4), and 
this case will be remanded for that purpose.  

The Board points out to the veteran that, when a claimant 
without good cause fails to report for an examination without 
which entitlement to a benefit cannot be established, an 
original compensation claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have treated him for hypertension and 
myocardial infarction since October 2001.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, the etiology of all of his 
cardiovascular disabilities.  The claims 
folder, and a copy of this REMAND, must 
be made available to the cardiologist for 
review, and a notation to the effect that 
this record review took place should be 
included in the report of the physician.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The physician should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cardiovascular disabilities, including 
his hypertension and myocardial 
infarction, are proximately due to or the 
result of, or being aggravated by his 
service-connected diabetes mellitus.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated and 
include an explanation.  

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and 
myocardial infarction, claimed as 
secondary to service-connected diabetes 
mellitus, in light of all applicable 
evidence of record, and all pertinent 
legal authority, to include consideration 
of secondary service connection under 
Allen v. Brown, 7 Vet. App. 439 (1995).  

5.  If the action taken on the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




